Citation Nr: 1759788	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an adjustment disorder.

2. Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

3. Entitlement to an initial rating for left knee degenerative joint disease (DJD) status post anterior cruciate ligament repair in excess of 10 percent from September 30, 2010 to December 7, 2010 and in excess of 0 percent beginning July 1, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from April 2007 to June 2009 and served in the United States Army Reserves with a period of active duty for training (ACDUTRA) from February to September 1998.  

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that this case was remanded previously in March 2015 and then in May 2017.

The Board also notes that in its May 2017 decision, the Board granted the Veteran's claim for entitlement to an initial compensable rating for status post right ring finger proximal interphalangeal (PIP) joint contracture release with residual flexion deformity.  Therefore, although the Veteran's representative appears to have raised the issue in the December 2017 Appellate Brief, the issue is no longer before the Board.  

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although further delay is regrettable, the Board finds that another remand of the claims, for entitlement to: 1) service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an adjustment disorder, 2) service connection for a skin disorder, to include as due to an undiagnosed illness, and 3) an initial rating for left knee degenerative joint disease (DJD) status post anterior cruciate ligament repair in excess of 10 percent from September 30, 2010 to December 7, 2010 and in excess of 0 percent beginning July 1, 2011, are required, as the AOJ has not substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In Stegall v. West, the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  11 Vet. App. at 271.  Further, the Court held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.   

Here, in May 2017, the Board remanded the claims, including to obtain VA examinations and addendum etiology opinions.  However, the RO did not take action to develop these leads.  

As the directives found in the May 2017 BVA remand order were not complied with, the Board's review is frustrated, and the matter must be remanded for additional development.  Stegall, 11 Vet. App. at 271.

Additionally, the Court in Sharp v. Shulkin held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  29 Vet. App. 26, 32 (2017).  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 34 (2011)).  Here, the Veteran presented to a VA Knee and Lower Leg Conditions examination in July 2016, where the Veteran reported that he had flare-ups.  However, the examiner did not report the severity, frequency, and duration of such.  Given such, remand is warranted to comply with the Court's holding in Sharp.  Sharp, at 34.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current pathology associated with his service connected left knee disability.  The record, to include a copy of the claims file, should be made available to the examiner, who is to accomplish the following: 

(a) Regardless of whether the particular form being used in preparation of the examination report contains specific sections for recording the results of the following tests, to ensure compliance with the Court's holding in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), these tests should be accomplished: Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) To the extent possible, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain in the right knee and/or any of the other symptoms during flare-ups and/or with repeated use.  To the extent possible, that should be expressed in terms of additional motion loss.

(c) Regardless of whether the particular form being used in preparation of the examination report contains specific sections for recording the results of the following tests, to ensure compliance with the Court's holding in Sharp v. Shulkin, 29 Vet. App. 34, the examiner should make certain that:  Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Review the examination report to ensure that it is in compliance with this remand, and if deficient, implement corrective actions.

2. Additionally, return the record to the VA examiner who offered the July 2016 opinion for the Veteran's acquired psychiatric disability.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must provide an opinion on the following:

Whether it is as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disability is attributable to his military service.  In particular, the VA examiner must consider and discuss the Veteran's competent and credible lay statements regarding onset of his psychiatric symptoms in relation to his military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Additionally, return the record to the VA examiner who offered the July 2016 opinion for the Veteran's skin disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must provide an opinion on the following:

For any diagnosed skin disorder, is it at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during service or is related to any incident of service, to include environmental exposures (i.e., burn pits, etc.) in the Persian Gulf?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


